Citation Nr: 1143363	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1962 to January 1964 and from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in pertinent part denied service connection for PTSD.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Louisville, Kentucky.  

The Veteran initially requested a hearing before a Veterans Law Judge, but then withdrew his request for a hearing through written correspondence received in June 2008.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2011).  

The Board further observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has been diagnosed with PTSD and depression.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

The rating decision on appeal also denied service connection for diabetes mellitus, type II, and the Veteran perfected an appeal for that denial.  However, in October 2008, the RO granted service connection for diabetes mellitus, type II.  As the Veteran has not expressed disagreement with the rating, or effective date, assigned to that disability, the Board concludes that the only issue before it is entitlement to service connection for a psychiatric disorder, to include PTSD and depression.

Also, the Board finds that a claim to reopen the previously denied issue of entitlement to service connection for a cardiovascular disorder has been raised by the record.  The Board observes that a September 2004 rating action denied service connection for a heart disorder.  However, since that decision, the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202. The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the record shows that the Veteran was first diagnosed with coronary artery disease in August 1995.  Further, the Veteran's personnel records confirm his service in the Republic of Vietnam from October 1966 to October 1967.  See DD Form 214.  His in-service exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  See also October 2008 rating action in which the RO granted service connection for diabetes mellitus, type II, and, in so doing, conceded in-service exposure to herbicides.  Coronary artery disease is considered a component of ischemic heart disease, and effective August 31, 2010, ischemic heart disease is a disease noted under 38 C.F.R. § 3.309(e) as a disease having a positive association with herbicide exposure.

Therefore, in light of the amended regulation, the Board finds that the issue of entitlement to service connection for a cardiovascular disorder, to include as a result of in-service exposure to herbicides, has been raised by the record.  This matter is hereby referred to the agency of original jurisdiction for adjudication.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.  

2.  The Veteran did not serve in combat.  

3.  The Veteran's claimed in-service stressors, which include (while being stationed in Long Binh) accidentally striking a young girl in the head while attempting to rescue children after a hill had caved in and witnessing a helicopter being shot down, are not corroborated by supporting evidence.  

4.  A psychiatric disorder other than PTSD, to include depression, was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in July 2005 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, a letter dated in October 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was then readjudicated in April 2008 (when a statement of the case was issued) and in October 2008 (when a supplemental statement of the case was issued).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and personnel records from his first period of service, and post-service medical records.  Although the National Personnel Records Center (NPRC) indicated in July 2003 that it did not have the Veteran's personnel records, it appears that the NPRC subsequently provided copies of personnel records it had it its possession to the RO.  A notice from the NPRC in January 2004 indicates that the Veteran's personnel records from his second period of service could not be located.  A September 2007 memorandum indicates that the Veteran's STRs from his second period of service were unavailable and that further attempts to obtain such records would be futile.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

The Board finds that a medical opinion on the question of service connection is not required here because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the veteran suffered an in-service stressor or an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD and depression, as a result of two stressors that occurred during his second period of service.  The Veteran has reported that, while stationed at Long Binh, a hill caved in on children who were filling sand bags to place around tents for protection.  When helping to rescue the children, he reportedly stuck a tool in a little girl's head; the Veteran is unsure whether he killed her.  In his August 2006 notice of disagreement, the Veteran indicated that such stressor may have occurred in December 1966 or January 1967.  The second stressor also reportedly occurred while stationed at Long Binh when the Veteran saw a helicopter from the 7th Air Cavalry get shot down.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 from his second period of service when he was stationed in Vietnam shows that his military occupational specialty (MOS) was that of a cargo handler.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorders.  His discharge examination from his first period of service in December 1963 revealed a clinically normal psychiatric system.  As noted above, the Veteran's STRs from his second period of service are unavailable.  However, none of the Veteran's contentions throughout this appeal have indicated that he was treated for a psychiatric disorder during his second period of service.  Personnel records and information from the United States Army and Joint Services Records Research Center (JSRRC) confirm that the Veteran was stationed in Vietnam from October 1966 to October 1967 and that he was at Long Binh with the 561st Transportation Company.  

The RO attempted to verify the Veteran's reported stressor of witnessing a helicopter get shot down.  The Board observes that the Veteran indicated that such event occurred sometime between November 1966 and November 1967.  JSRRC researched the unit history for the 561st Transportation Company and also the November 1966 aircraft and helicopter crash report files, and indicated that the incident of a helicopter being shot down could not be documented.  The JSRRC also indicated no units of the 7th Air Cavalry were deployed to Vietnam, only the 7th Infantry.  As noted above, the Veteran reported that the helicopter he witnessed being shot down was from the 7th Air Cavalry.  As such, JSRRC was unable to verify the Veteran's reported stressor.  Although JSRRC researched the aircraft and helicopter crash report files for only one month, in light of the report that no units from the 7th Air Cavalry were deployed to Vietnam and since the history of the Veteran's unit was reviewed, the Board finds that a remand for additional research from JSRRC is not warranted.  In this regard, correspondence to the Veteran dated in September 2008 informed him that JSRRC was unable to place the 7th Air Cavalry in Vietnam.  The Veteran did not submit any additional stressor information to indicate that the helicopter he witnessed being shot down was from a different unit.  As no units from the 7th Air Cavalry were deployed to Vietnam, and as the Veteran has not indicated that he was mistaken as to the unit information, a remand for further development is not necessary.   

As for the Veteran's stressor of a hill caving in and burying children and the Veteran hitting a little girl in the head while trying to dig out the children, such stressor is anecdotal in nature and unlikely to be objectively verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.")  The Veteran has not indicated that such incident was reported and documented.  Additionally, the Veteran has not submitted any buddy statements or any other evidence to support his assertion of the occurrence of this stressor.  

According to post-service medical records, the Veteran was diagnosed with PTSD in August 2005 by a private physician.  The Veteran reported hitting the little girl with an excavating tool and mortar hitting a tent that burned off part of a small boy's mouth and face.  The record does not indicate that the diagnosis of PTSD was in accordance with the DSM-IV.  A VA treatment record dated in October 2006 shows a diagnosis of depression/PTSD.  A VA mental health outpatient note also dated in October 2006 reveals that the Veteran was diagnosed with depression.  He reported the stressor of hitting a little girl in the head while attempting to rescue children from a collapsed ditch.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD and depression, is not warranted.  Initially, the Board finds that the Veteran does not have a verified in-service stressor or that he incurred an event, injury, or disease to his psychiatric system in service.  As discussed above, the Veteran has reported two stressors.  The JSRRC was unable to verify one of the stressors and the other stressor is anecdotal and is unable to be verified.  Although the Veteran reported to his private physician about mortar hitting a tent, the Veteran has not provided any information regarding that stressor to VA.  

With regard to the Veteran's claim that he has PTSD, without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Furthermore, the preponderance of the medical evidence does not show how the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  As noted above, although the Veteran's private physician diagnosed him with PTSD in August 2005 and a VA treatment record in October 2006 also shows a diagnosis of PTSD, such records do not show how the Veteran met the DSM-IV criteria for such diagnosis.  Service connection for PTSD requires a diagnosis of such disability in accordance with the DSM-IV, which has not been shown.  38 C.F.R. §§ 3.304(f), 4.125(a).  Therefore, the Board finds that the evidence does not support a finding that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV at any time during the current appeal.  

Additionally, the evidence does not show that the Veteran's currently diagnosed depression had its onset in service.  Also, the evidence does not support a finding of an event, injury, or disease to the Veteran's psychiatric system in service.  As discussed above, the Veteran's STRs from his second period of service are unavailable.  The Board is cognizant of its heightened duty in cases where STRs are unavailable.  In this regard, the Veteran has not contended that the onset of any psychiatric disorder incurred in service.  Nor has the Veteran contended having been diagnosed with psychiatric disorder prior to the diagnosis of PTSD in August 2005.  [Post-service medical records also reflect the absence of a diagnosis of a psychiatric disorder other than PTSD prior to August 2005.]  The Veteran has also not reported any event, injury, or disease in service other than his stressors discussed above.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over three decades between the periods of active service and the Veteran's first complaint is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of a psychiatric disorder, to include depression, that is associated with the Veteran's military service.  As discussed above, the VA treatment record showing a diagnosis of depression reveals that the Veteran reported the event of hitting a little girl in the head.  However, the evidence does not support a finding that such event actually occurred.  The only evidence of record indicating that such event happened is the Veteran's own unsupported assertions.  Although the Veteran was able to provide a buddy statement in support of his claim for service connection for diabetes mellitus, type II, he has not submitted any additional evidence to support a finding that the contended event of a ditch collapsing occurred.  Furthermore, the Veteran was inconsistent in his report of when such event occurred.  In his August 2006 notice of disagreement, he reported that such event may have occurred in December 1966 or January 1967.  However, in an October 2007 stressor statement, the Veteran reported that it happened between February 1967 and April 1967.  Additionally, the Veteran was unable to report his correct unit.  His statements repeatedly indicate that he was with the 573rd Transportation Company in Vietnam, while his personnel records show that he was with the 561st Transportation Company when he was in Vietnam.  The Board doubts the Veteran's credibility in reporting this event due to his inconsistencies in when it occurred and also his inability to correctly report what unit he was in.  In sum, the evidence does not support a finding that the claimed event of the Veteran hitting a child in a head while trying to rescue her from a collapsed ditch actually occurred.  

Therefore, to the extent that a diagnosis of depression is premised on such event, the Board finds that a nexus to the Veteran's military service has not been shown.  There is no other evidence to indicate that the Veteran's depression is related to his military service.  No medical professional has provided any opinion indicating that the onset of the Veteran's depression began in service or that it is related to any even other than the Veteran hitting a child in the head.  Without continuity of pertinent symptomatology after service or competent evidence of an association between a diagnosed a psychiatric disorder and the Veteran's military service, service connection for a psychiatric disorder, to include depression, is not warranted.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD and depression, related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


